Citation Nr: 0638179	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The veteran filed his initial claim of entitlement to service 
connection for PTSD in May 2001.  In the aforementioned 
February 2003 rating decision, service connection was granted 
for PTSD.  A 30 percent disability rating was assigned 
effective May 31, 2001.  The veteran filed a timely Notice of 
Disagreement (NOD) in April 2003 as to the assigned 
disability rating.  In a September 2004 Decision Review 
Officer decision, a 50 percent disability rating was 
assigned.  A statement of the case (SOC) was issued in 
September 2004.  He subsequently perfected an appeal by 
filing a timely substantive appeal in November 2004.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

In a December 2001 rating decision, service connection was 
granted for diabetes mellitus associated with herbicide 
exposure; a 20 percent disability rating was assigned. 
Service connection was denied for tinnitus and hypertension.  
In a September 2004 RO Decision Review Officer decision, 
service connection was granted for lumbar degeneration with 
spondylosis and a back scar.  A 40 percent disability rating 
was assigned for the lumbar spine disability and a 10 percent 
disability rating was assigned for the back scar.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction.  

In a December 2005 statement, the veteran raised the issue of 
an increased rating for his service-connected lumbar spine 
disability.  In an October 2006 informal hearing 
presentation, the veteran's representative raised the issue 
of service connection for hypertension, claimed to be 
secondary to the service-connected PTSD.  Those matters are 
referred to the RO for appropriate action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in letters sent in 
August 2001 and December 2002.  However, the VCAA letters 
involved the veteran's then-pending initial claim of 
entitlement to service connection for PTSD.  Service 
connection was granted in February 2003, and the veteran's 
appeal concerns the assigned disability rating.  The veteran 
has not been provided specific VCAA notice as to his 
increased rating claim.  

The recent holding of the United States Court of Appeals of 
Veterans Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) clearly indicates that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so. 

Private medical records

The report of a July 2004 VA PTSD examination reflects that 
the veteran reported that he still received treatment from 
Dr. T.K. and Dr. R.S.  The last request for records from Dr. 
T.K. was completed in March 2003.  The last request for 
records from Dr. R.S. was completed in October 2001.  Current 
records from those health care providers should be obtained.
  
Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice required pursuant to 
Dingess, i.e. notice pertaining to the 
disability ratings assigned and effective 
dates, should be furnished to the 
veteran. 

2.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the Dr. 
T.K (in particular from March 2003 to the 
present) and Dr. R.S. (in particular from 
October 2001 to the present).  Efforts to 
obtain these records should be 
memorialized in the veteran's VA claims 
folder.  Any such treatment records so 
obtained should be associated with the 
claims folder.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

